Title: From Benjamin Franklin to Francis Lewis, 16 May 1781
From: Franklin, Benjamin
To: Lewis, Francis


Sir,
Passy. May. 16. 1781
I received the Letter you did me the honour of writing to me the 1st. January. The Bill for 4444 Mexican Dollars which you remitted to Mr. Schweighauser, being refus’d Payment by Mr. Jay, for want of a regular Indorsement by Mr. Laurens, in whose favour it was drawn, and which Indorsement could not now be obtain’d, Mr. Schweighauser apply’d to me, informing me that he should not send the things ordered by your Board unless the Bill was paid; and it appearing on the face of the Bill that it was drawn for public Service, I concluded to take it up, on which he has purchas’d the Things and ship’d them; Col: Laurens, has put on board some other Supplies for the Army, and I suppose she will now sail directly.
The Drafts from Congress upon me for various Services, and those on Mr. Jay & Mr. Laurens all coming upon me for Payment, together with the Expences on the Ships, &c. &c. have made it impracticable for me to advance more for loading the Active. But as we have obtain’d lately Promises of a considerable Aid for this Year, I shall now try what I can do, as the Money comes in, towards supplying what is demanded in the Invoice you mention. You will receive, I hope, 28 Cannon, and a large Quantity of Powder & Salt petre by the Ship Marqs. de la Fayette.
I have by several Opportunities written in Answer to your Questions, relative to the Ship Alliance.
I have the honour to be, Sir, Your most obedient & most humble Servant,
B Franklin
Please to present my Respects to the Board.Hon. Fr. Lewis Esqr.
 
Addressed: On Public Service / The honble. Francis Lewis Esq / of the Admiralty Board / at / Philadelphia / per Favr of Col. Laurens
Notation: Letter May 16. 1781 Dr Franklin to Board of Admiralty Read Septr. 3.
